 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT B. MOSES,                                 No. 2:18-cv-00434 MCE AC
12                      Plaintiff,
13           v.                                        ORDER
14    MUNICIPALITY CITY OF REDDING,
15                      Defendant.
16

17          Plaintiff is proceeding in this action in pro per. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On November 13, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on the parties and which contained notice that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 34. Plaintiff has filed

22   objections to the findings and recommendations. ECF No. 39.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed November 13, 2019 (ECF No. 34) are

27   ADOPTED in full;

28          2. Defendant’s motion for summary judgment (ECF No. 31) is GRANTED;
                                                       1
 1         3. Plaintiff’s motion for summary judgment (ECF No. 32) is DENIED; and
 2         4. The Clerk of the Court is directed to close the case.
 3         IT IS SO ORDERED.
 4   DATED: February 5, 2020
 5

 6

 7                                          _______________________________________
                                            MORRISON C. ENGLAND, JR.
 8                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
